Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that this application is a continuation of US Application No. 16/134,563, filed September 18, 2018, issued as US Patent No. 10,965,201. Any information considered in the parent application has been considered in the instant application.
Documents Examined
The abstract, specification, drawings and claims of February 19, 2021 are being examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on February 19, 2021, July 7, 2021, July 23, 2021 and September 14, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 23-25, 27, 32-34, 36, 37 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong (USPN 9919878, having an effectively filed date of June 23, 2015).
Regarding Claim(s) 23, Dong teaches a transport system comprising: a carriage (cassette 200); a first transport module (conveying device 3) on which the carriage moves in a first direction (horizontally); a second transport module (conveying device 2) on which the carriage moves in a second direction (vertically) intersecting with the first direction, the second transport module being movable in the second direction (by lifting device 1) and connectable to the first transport module (the modules are considered to be connected when they are aligned with one another); a sensor (6) that detects a position of the second transport module and outputs position information of the second transport module [Col. 6:51-Col. 7:2], [Col. 9:31, "detecting the initial stop position of the lifting device by the first position sensor 6"]; and a control unit (control device 5) that controls a position of the second transport module, wherein the control unit determines a position of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor [Col. 6:51-Col. 7:2], [Col. 9:33, "adjusting the first conveying device in the lifting device 1 to further ascend and descend based on the initial stop position of the lifting device 1"].
Regarding Claim(s) 24, the control unit calculates a position displacement of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor and corrects a position of the second transport module based on the position displacement. See Col. 6:51-Col. 7:2 and Col. 9:25-63, the control device adjusts a further rising or falling of the conveying device 2 based on the initial stop position detected by the sensor such that the conveying device 2 is aligned with the conveying device 3.
Regarding Claim(s) 25, the position displacement is in the second direction ("further ascend and descend").
Regarding Claim(s) 27, the first direction is a horizontal direction [Col. 6:41, "horizontal direction"] and the second direction is a vertical direction [Col 6: 24, "vertically ascend and descend"].
Regarding Claim(s) 32, Dong teaches a control method of a transport system, the transport system comprising: a carriage (cassette 200); a first transport module (conveying device 3) on which the carriage moves in a first direction (horizontally); a second transport module (conveying device 2) on which the carriage moves in a second direction (vertically) intersecting with the first direction, the second transport module being movable in the second direction (by lifting device 1) and connectable to the first transport module (the modules are considered to be connected when they are aligned with one another); a sensor (6) that detects a position of the second transport module and outputs position information of the second transport module [Col. 6:51-Col. 7:2], [Col. 9:31, "detecting the initial stop position of the lifting device by the first position sensor 6"]; and a control unit (5) that controls a position of the second transport module, the control method comprising: determining, with the control unit, a position of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor [Col. 9:31, "detecting the initial stop position of the lifting device by the first position sensor 6"].
Regarding Claim(s) 33, Dong teaches calculating, with the control unit, a position displacement of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor; and correcting, with the control unit, a position of the second transport module based on the position displacement [Col. 9:33, "adjusting the first conveying device in the lifting device 1 to further ascend and descend based on the initial stop position of the lifting device 1"].
Regarding Claim(s) 34, the position displacment is in the second direction ("further ascend and descend").
Regarding Claim(s) 36, the first direction is a horizontal direction [Col. 6:41, "horizontal direction"] and the second direction is a vertical direction [Col 6: 24, "vertically ascend and descend"].
Regarding Claim(s) 37, Dong teaches a transport system comprising: a carriage (cassette 200); a first transport module (conveying device 3) on which the carriage moves in a first direction (horizontal); a second transport module (conveying device 2) on which the carriage moves in a second direction (vertical) intersecting with the first direction, the second transport module being movable in the second direction (by lifting device 1) and connectable to the first transport module (the modules are considered to be connected when they are aligned with one another); a sensor (6) that detects a position of the second transport module and outputs position information of the second transport module; and a control unit (5) that controls a position of the carriage and a position of the second transport module, wherein the control unit makes the second transport module move to a position where the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor and then makes the carriage move from the first transport module to the second transport module [Col. 9:31-43, "detecting the initial stop position of the lifting device 1 by the first position sensor 6; and step 300: adjusting the first conveying device in the lifting device 1 to further ascend and descend based on the initial stop position of the lifting device 1 detected by the first position sensor 6 so as to align the first conveying device 2 with the second conveying device 3 at the first height, or align the first conveying device 2 with the third conveying device 4 at the second height, and unload the cassette 200 on the first conveying device 2 to the second conveying device 3 or the third conveying device 4"].
Regarding Claim(s) 39, the first direction is a horizontal direction [Col. 6:41, "horizontal direction"] and the second direction is a vertical direction [Col 6: 24, "vertically ascend and descend"].
Claim(s) 23, 29, 31, 32, 37, 38, 39, 41, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document (JP 2015213394 A, copy provided by applicant, machine translation and annotated drawing sheet attached, hereafter '394). Citations refer to the machine translation.
Regarding Claim(s) 23, '394 teaches a transport system comprising: a carriage (mover 101); a first transport module (fixed part 201) on which the carriage moves in a first direction (x direction in Figure 2); a second transport module (fixed unit 203) on which the carriage moves in a second direction  (y direction in Figure 2) intersecting with the first direction, the second transport module being movable in the second direction (by shift unit 1001) and connectable to the first transport module (the modules are considered to be connected when they are aligned with one another, also a connection exists between electrode units 30 and 32); a sensor [Page 5, "position detection unit (not shown) that acquires position information of the fixed unit 203 on the shift unit 1001"] that detects a position of the second transport module and outputs position information of the second transport module; and a control unit (CPU unit 8) that controls a position of the second transport module, wherein the control unit determines a position of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor [Page 5, "CPU unit 8 can control the parallel movement of the fixed unit 203 by the shift unit 1001 based on the position information of the fixed unit 203 acquired by the position detection unit"].
Regarding Claim(s) 29, each of the first and second transport modules has a group of coils (501, 503), and wherein the carriage has a permanent magnet (6) or a ferromagnetic material at a position where the permanent magnet or the ferromagnetic material can face the group of coils and is driven by electromagnetic force generated between the permanent magnet or the ferromagnetic material and the group of coils [Page 5, "generating a moving magnetic field"].
Regarding Claim(s) 31, the first transport module includes a first guiderail, wherein the second transport module includes a second guiderail, and wherein the control unit makes the second guiderail of the second transport module move and determines a position where the first guiderail and the second guiderail connect to each other. The fixed units (201, 203) have structure supporting the coils (501, 503) as seen in Figure 2. The supporting structure is considered to be guiderails, as noted in the annotated drawing sheet. The control unit moves the guiderail with the fixed unit, and would determine the position where the first guiderail and the second guiderail connect to each other through the aforementioned position detection unit.
Regarding Claim(s) 32, '394 teaches a control method of a transport system, the transport system comprising: a carriage (mover 101); a first transport module (fixed unit 201) on which the carriage moves in a first direction (x direction in Figure 2); a second transport module (fixed unit 203) on which the carriage moves in a second direction (y direction in Figure 2) intersecting with the first direction, the second transport module being movable in the second direction (by shift unit 1001) and connectable to the first transport module (the modules are considered to be connected when they are aligned with one another, also a connection exists between electrode units 30 and 32); a sensor [Page 5, "position detection unit (not shown) that acquires position information of the fixed unit 203 on the shift unit 1001"] that detects a position of the second transport module and outputs position information of the second transport module; and a control unit (CPU unit 8) that controls a position of the second transport module, the control method comprising: determining, with the control unit, a position of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor [Page 5, "CPU unit 8 can control the parallel movement of the fixed unit 203 by the shift unit 1001 based on the position information of the fixed unit 203 acquired by the position detection unit"].
Regarding Claim(s) 37, A transport system comprising: a carriage (mover 101); a first transport module (fixed unit 201) on which the carriage moves in a first direction (x direction in Figure 2); a second transport module (fixed unit 203) on which the carriage moves in a second direction (y direction in Figure 2) intersecting with the first direction, the second transport module being movable in the second direction (by shift unit 1001) and connectable to the first transport module (the modules are considered to be connected when they are aligned with one another, also a connection exists between electrode units 30 and 32); a sensor [Page 5, "position detection unit (not shown) that acquires position information of the fixed unit 203 on the shift unit 1001"]  that detects a position of the second transport module and outputs position information of the second transport module; and a control unit (CPU unit 8) that controls a position of the carriage and a position of the second transport module, wherein the control unit makes the second transport module move to a position where the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor and then makes the carriage move from the first transport module to the second transport module [Page 5, "CPU unit 8 can control the parallel movement of the fixed unit 203 by the shift unit 1001 based on the position information of the fixed unit 203 acquired by the position detection unit"] [Page 16, "In the above state, the movable unit 101 on the fixed unit 203 is driven by the drive control unit 71, moves on the fixed unit 203 toward the fixed unit 201, and then moves on the fixed unit 201 away from the fixed unit 203"].
Regarding Claim(s) 38, each of the first direction and the second direction is a horizontal direction. The fixing unit (203) is disclosed as being horizontally movable, therefore, the second direction is a horizontal. The x-direction and y-direction are shown as being in the same plane; therefore, the first direction would be horizontal as well.
Regarding Claim(s) 39, '394 teaches the first direction is a horizontal direction and the second direction is a vertical direction [Page 24, "For example, instead of the shift unit 1001, a vertical movement mechanism that moves the fixed unit 203 in the vertical direction may be provided"].
Regarding Claim(s) 41, each of the first and second transport modules has a group of coils (501, 503), and wherein the carriage has a permanent magnet (6) or a ferromagnetic material at a position where the permanent magnet or the ferromagnetic material can face the group of coils and is driven by electromagnetic force generated between the permanent magnet or the ferromagnetic material and the group of coils [Page 5, "generating a moving magnetic field"].
Regarding Claim(s) 42, the first transport module includes a first guiderail, wherein the second transport module includes a second guiderail, and wherein the control unit makes the second guiderail of the second transport module move and determines a position where the first guiderail and the second guiderail connect to each other. The fixed units (201, 203) have structure supporting the coils (501, 503) as seen in Figure 2. The supporting structure is considered to be guiderails, as noted in the annotated drawing sheet. The control unit moves the guiderail with the fixed unit, and would determine the position where the first guiderail and the second guiderail connect to each other through the aforementioned position detection unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over '394 as applied to claims 23 and 32 above, and further in view of Dong.
Regarding Claim(s) 24 and 33, '394 teaches the limitations described above, yet fails to teach the control unit calculates a position displacement of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor and corrects a position of the second transport module based on the position displacement. Dong teaches a first and second transport modules (3,2) and a control unit (4) and teaches the control unit calculates a position displacement of the second transport module when the second transport module connects to the first transport module based on the position information of the second transport module output from the sensor and corrects a position of the second transport module based on the position displacement. See Col. 6:51-Col. 7:2 and Col. 9:25-63, the control device adjusts a further rising or falling of the conveying device 2 based on the initial stop position detected by the sensor such that the conveying device 2 is aligned with the conveying device 3. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to calculate a position displacement and correct the position of the second transport module to ensure the modules are aligned.
Regarding Claim(s) 25 and 34, the position displacement would be in the second direction, as it is the direction in which the second module moves.
Regarding Claim(s) 26 and 35, '394 teaches each of the first direction and the second direction is a horizontal direction. The fixing unit (203) is disclosed as being horizontally movable, therefore, the second direction is a horizontal. The x-direction and y-direction are shown as being in the same plane; therefore, the first direction would be horizontal as well.
Regarding Claim(s) 27 and 36, '394 teaches the first direction is a horizontal direction and the second direction is a vertical direction [Page 24, "For example, instead of the shift unit 1001, a vertical movement mechanism that moves the fixed unit 203 in the vertical direction may be provided"].
Claims 28, 30, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over '394 as applied to claim 23, 37 above, and further in view of Wernersbach et al. (USPN 9611107).
Regarding Claim(s) 28 and 40, '394 teaches the limitations described above, yet fails to teach an encoder. Wernersbach et al. (USPN 9611107) teaches an encoder [Col. 8:13-16, "position feedback board 34, which may represent a plurality of such boards and encoder systems, to allow for control and monitoring of path by representing each mover 16"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide encoders for tracking of moving elements. 
Regarding Claim(s) 30, '394 teaches the limitations described above, and teaches a carriages (16) and a plurality of first transport modules (201, 202), yet fails to teach the second transport module includes a plurality of second transport modules, and wherein the transport system comprises a transport path formed by the plurality of first transport modules and the plurality of second transport modules. Wernersbach et al. teaches a plurality of first transport modules (18) and a plurality of second transport modules (20) and a transport path formed by the plurality of first transport modules and the plurality of the second transport modules, as seen in Figure 3. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of second transport modules, and wherein the transport system comprises a transport path formed by the plurality of first transport modules and the plurality of second transport modules in order to move carriages to desired locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653